

Exhibit 10.3
EXECUTION VERSION
TAX RECEIVABLE AGREEMENT
This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of May 12, 2014 by
and among NPC Group, Inc., a Delaware corporation (together with its
Subsidiaries that are consolidated with it for U.S. federal income tax purposes
and any of its other wholly-owned direct or indirect Subsidiaries, “NPC”), on
the one hand, and Silver Lake Partners III DE, LP, a Delaware limited
partnership (“SLP III”), SLP III Quicksilver Feeder I, LP, a Delaware limited
partnership (“Seller”), Silver Lake Technology Investors III, L.P., a Delaware
limited partnership (“SLTI III”, and collectively with SLP III and Seller (the
“SLP Parties”), MPS 1, Inc., a Delaware corporation and Mercury Payment Systems
II, LLC, a Delaware limited liability company (collectively, the “S Corp
Parties”) and the persons and entities listed on Schedule B hereto deemed to be
parties hereto (collectively with the SLP Parties and the S Corp Parties, the
“TRA Parties”), on the other hand, and Vantiv, LLC, a Delaware limited liability
company and a majority-owned subsidiary of Buyer Corp (“Buyer Opco”), as
guarantor of the obligations of NPC hereunder.
WHEREAS, certain of the TRA Parties directly or indirectly hold Units or Vested
Company Options of Mercury Payment Systems, LLC, a Delaware limited liability
company (the “Company”), and Seller will, at the time of the Purchase, hold the
equity interests of SLP III Quicksilver Feeder Corp., a Delaware corporation
(“Corporation”);
WHEREAS, simultaneously herewith, Vantiv, Inc., a Delaware corporation
(“Vantiv”), NPC, National Processing Company, a Nebraska corporation and
indirect subsidiary of NPC (“Buyer Corp Sub”), Mars Merger Sub, LLC, a Delaware
limited liability company and a wholly-owned subsidiary of Buyer Corp Sub
(“Buyer LLC Sub”), Buyer Opco, Seller, the Company and the Equityholders’
Representative named therein are entering into that certain Transaction
Agreement (the “Transaction Agreement”; capitalized terms used herein and not
otherwise defined are used herein as defined therein);
WHEREAS, on the Closing Date (as defined in the Transaction Agreement) as
contemplated by the Transaction Agreement, (i) Buyer Corp Sub shall purchase
from Seller all of the issued and outstanding stock of the Corporation (the
“Purchase”) and (ii) Buyer LLC Sub shall merge with and into the Company (the
“Merger”), with the Company surviving, and NPC shall thereby directly or
indirectly acquire all of the issued and outstanding Units and all of the
outstanding equity interests of Corporation;
WHEREAS, the Company currently has in effect, and intends to continue to have in
effect, an election (the “754 Election”) under Section 754 of the Internal
Revenue Code of 1986, as amended (the “Code”), for the Taxable Year (as defined
herein) ending on the Closing Date, which election is intended to result in an
adjustment to NPC’s share of the tax basis of the assets owned by the Company
immediately prior to the Closing Date (such assets and any asset whose tax basis
is determined, in whole or in part, by reference to the adjusted basis of any
such asset, the “Original Assets”) by reason of the Merger and the payments
under this Agreement;
WHEREAS, as a result of the Purchase, NPC will be entitled to utilize certain
net operating losses, capital losses, disallowed interest expense carryforwards
under Section 163(j) of the Code and credit carryforwards of the Corporation
relating to taxable periods ending on or prior to the Closing Date and



--------------------------------------------------------------------------------



existing as of the Closing Date (for the avoidance of doubt taking into account
any taxable period of the Corporation ending on the Closing Date) (the
“Corporation NOLs”);
WHEREAS, at the time of the Purchase, the Corporation will have an Existing
Basis Adjustment (as defined herein) with respect to its share of the tax basis
of the Original Assets;
WHEREAS, the income, gain, loss, expense and other Tax (as defined herein) items
of NPC may be affected by: (i) the Basis Adjustment (as defined herein), (ii)
the Existing Basis Adjustment, (iii) the Corporation NOLs and (iv) the Imputed
Interest (as defined herein); and
WHEREAS, effective as of the Closing Date, the parties to this Agreement desire
to make certain arrangements with respect to the effect of the Basis Adjustment,
Existing Basis Adjustment, the Corporation NOLs and Imputed Interest.
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.    Definitions. As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).
“754 Election” is defined in the recitals.
“Accounting Firm” means, as of any time, the accounting firm that prepares the
Federal income Tax Returns of NPC, so long as such firm is nationally recognized
as being expert in Tax matters.
“Additional TRA” is defined in Section 3.01(b).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person. 
“Agreed Rate” means for any day, a rate per annum equal to the Prime Rate in
effect on such day plus 2% per annum.
“Agreement” is defined in the preamble.
“Applicable Treasury Rate” means a rate equal to the yield to maturity as of the
date an Early Termination Notice is delivered of United States Treasury
securities with a constant maturity (the “Applicable Maturity”) (as compiled and
published in the most recent Federal Reserve Statistical Release H 15 (519))
equal to (a) if such Early Termination Notice is delivered prior to the fifth
anniversary of the Closing Date, 10 years, (b) if such Early Termination Notice
is delivered on or after the fifth anniversary of the Closing Date but prior to
the fifteenth anniversary of the Closing Date, the number of years from the date
such Early Termination Notice is delivered through the fifteenth anniversary of
the Closing Date, or (c) if such Early Termination Notice is delivered on or
after the fifteenth anniversary of the Closing Date, two years. If there are no
United States Treasury securities with a constant maturity equal to the

2

--------------------------------------------------------------------------------



Applicable Maturity, the yield to maturity shall be interpolated from the United
States Treasury securities with constant maturities that are most nearly longer
than and shorter than the Applicable Maturity.
“Audit Committee” means the audit committee of Vantiv.
“Bankruptcy Code” means Title 11 of the United States Code.
“Basis Adjustment” means (i) the adjustment to NPC’s share of the tax basis of
the Original Assets (A) under Sections 743(b) and 754 of the Code and the
comparable sections of U.S. state, local and foreign income and franchise Tax
laws as a result of the Merger and (B), to the extent permitted by law, as a
result of payments made under this Agreement and (ii) any subsequent correlative
adjustment to the tax basis of an Original Asset under Sections 732, 755 or
734(b) of the Code and the comparable sections of U.S. state, local and foreign
income and franchise Tax laws determined, in whole or in part, by reference to
any prior Basis Adjustment described in clause (i). For the avoidance of doubt,
payments under this Agreement shall not be treated as resulting in a Basis
Adjustment to the extent such payments are treated as Imputed Interest.
“Basis Schedule” is defined in Section 2.01(b) of this Agreement.
“Board” means the board of directors of Vantiv.
“Business Day” means any day of the year other than a Saturday, a Sunday or any
other day on which banking institutions in New York, New York are required or
authorized by law to close.
“Change Notice” is defined in Section 4.01 of this Agreement.
“Change of Control” means the first to occur of any of the following events: (i)
consummation of any sale, exchange, or other disposition of all or substantially
all of the consolidated assets of Vantiv, Buyer Opco or NPC to any person or
group of related persons; (ii) a person or group becomes the “beneficial owners”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
shares representing more than 50% of the aggregate voting power of the issued
and outstanding stock entitled to vote in the election of directors of Vantiv,
Buyer Opco or NPC; or (iii) a merger, consolidation or other business
combination of Vantiv, Buyer Opco or NPC that results in the shareholders of
Vantiv, Buyer Opco or NPC, as applicable, immediately before such transaction
owning less than 50% of the voting power of the successor entity following such
merger, consolidation or business combination.
“Code” is defined in the recitals.
“Consolidated Parent” means the parent corporation (other than NPC) of any
affiliated or consolidated group of corporations that files a consolidated
income tax return pursuant to Sections 1501 et seq. of the Code or any
corresponding provisions of state, local or foreign law in which NPC is a
member.
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Corporation Units” means any Units held by the Corporation at the time of the
Purchase.

3

--------------------------------------------------------------------------------



“Covered Taxable Year” means any Taxable Year of NPC ending on or after the
Closing Date and on or before the end of the first Taxable Year in which all Tax
benefits have either been utilized or have expired.
“Covered Tax Benefits” for any Covered Taxable Year means 85% of the Realized
Tax Benefits (defined below).
“Covered Tax Detriments” for any Covered Taxable Year means 85% of the Realized
Tax Detriment (defined below).
“Covered Taxes” means Federal Income Taxes and state, local and foreign income
and franchise Taxes.
“Default Rate” means LIBOR plus 500 basis points.
“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state, local or foreign income or franchise
Tax law, as applicable; provided, however, that such term shall be deemed to
include any settlement as to which NPC has consented pursuant to Section 7.01.
“Divestiture” means the sale or other disposition of equity interests in the
Corporation or the Company (or any successors thereto) such that some or all of
the Basis Adjustment, Existing Basis and/or Corporation NOLs is no longer
available to benefit NPC or, as applicable, a Consolidated Parent.
“Early Termination Notice” is defined in Section 5.02 of this Agreement.
“Early Termination Payment” is defined in Section 5.01(a) of this Agreement.
“Early Termination Rate” means the Applicable Treasury Rate.
“Excess Payment” is defined in Section 3.03(a) of this Agreement.
“Excluded Items” means, without duplication, the following tax attributes,
losses and items of loss or deduction of NPC (and any net operating losses or
other tax attributes resulting from such items of loss or deduction):
(i) items of loss or deduction resulting from intercompany transactions between
NPC and any Affiliate of NPC (including, for the avoidance of doubt, Vantiv,
Buyer Opco or any Subsidiary of Vantiv or Buyer Opco) other than, without
duplication:
(A) expenses resulting from intercompany arrangements pursuant to which services
are provided in the ordinary course of business on an arm’s length basis (1)
with respect to services provided to the Company, to the extent such services
are of a type that were provided to the Company prior to the date hereof and are
provided on substantially similar economic terms as the economic terms on which
such services were provided prior to the date hereof, and (2) with respect to
services provided by Vantiv, Buyer Opco or any Subsidiary of Vantiv or Buyer
Opco to NPC, to the extent such services are of a type that were provided by
Vantiv, Buyer Opco or any Subsidiary of Vantiv or Buyer Opco to NPC prior to the
date hereof and are provided on substantially similar economic terms as the
economic terms on which such services were provided prior to the date

4

--------------------------------------------------------------------------------



hereof, but in the case of clauses (1) and (2), only to the extent such services
are provided without duplication of services provided by a third party;
(B) expenses resulting from any intercompany arrangements that existed on or
prior to the date hereof (or similar intercompany arrangements providing for
payments on substantially similar economic terms with intercompany arrangements
that existed on or prior to the date hereof) to the extent the amount of U.S.
federal income tax deductions from such arrangements for any taxable year do not
exceed $10,000,000 (or prorated portion thereof); and
(C) expenses resulting from intercompany arrangements pursuant to which services
that otherwise would be provided directly to NPC or the Company by a third party
are instead provided by Vantiv, Buyer Opco or any Subsidiary of Vantiv or Buyer
Opco, but only to the extent that the economic terms on which such services are
provided are no worse than those available from such third party;
(ii) any item of deduction related to payments (including interest payments)
under third party or intercompany debt arrangements, other than such debt not in
excess of the sum of $600,000,000 (the “Aggregate Debt Limit”); provided that
NPC represents that the aggregate principal amount of NPC’s borrowings as of the
date hereof is not greater than $350,000,000;
(iii) interest expense on debt under the Aggregate Debt Limit to the extent the
blended rate on the total amount of such debt exceeds the sum (A) of the blended
rate on the aggregate third party debt of Vantiv and its Subsidiaries (other
than NPC) and NPC at such time and (B) 25 basis points;
(iv) pre-existing net operating losses and other tax attributes of entities
acquired after the Closing Date to which NPC becomes entitled as a result of an
acquisition after the Closing Date;
(v) net losses generated after the Effective Date by entities or businesses
acquired by NPC after the Closing Date (calculated on a standalone basis for
each such acquisition); and
(vi) any net operating loss deductions with respect to net operating losses of
NPC existing as of the date hereof to the extent such net operating loss
deductions for any taxable year exceed the sum of (x) the annual amount
currently available (or projected to be available) to be deducted in any taxable
year (or prorated portion thereof), which NPC represents does not exceed
$14,800,000 for NPC’s taxable year ending December 31, 2014 and $6,800,000 for
each of NPC’s subsequent taxable years and (y) to the extent not previously
taken into account under this clause (vi), the excess, if any, of the amount
available to be deducted in any prior taxable year that ends on or after
December 31, 2014 over the amount actually deducted in such taxable year.
“Existing Basis Adjustment” means (i) the Corporation’s adjustment to its share
of the tax basis of the Original Assets under Section 743(b) of the Code in
respect of the Corporation Units immediately after the Purchase and (ii) any
subsequent correlative adjustment in the tax basis of an Original Asset under
Sections 732, 755 or 734(b) of the Code and the comparable sections of U.S.
state, local and foreign income and franchise Tax laws determined, in whole or
in part, by reference to any prior Existing Basis Adjustment described in clause
(i).
“Federal Income Tax” means any tax imposed under Subtitle A of the Code or any
other provision of U.S. Federal income tax law (including, without limitation,
the taxes imposed by Sections 1, 11, 55,

5

--------------------------------------------------------------------------------



59A, and 1201(a) of the Code), and any interest, additions to tax or penalties
applicable or related to such tax.
“Fixed and Determinable Amount” is defined in Section 2.01(d) of this Agreement.
“Governmental Entity” means any federal, state, local, provincial or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, whether domestic
or foreign.
“Hypothetical Tax Basis” means, with respect to any asset at any time, the tax
basis that such asset would have had at such time if neither any Basis
Adjustment nor any Existing Basis Adjustment had been made.
“Hypothetical Tax Liability” means, with respect to any Covered Taxable Year,
the liability for Covered Taxes of NPC (or the Company, but only with respect to
Taxes imposed on the Company and allocable to NPC) using the same methods,
elections, conventions and similar practices used on NPC’s and the Company’s
actual Tax Returns but (x) using the Hypothetical Tax Basis instead of the tax
basis of the Original Assets, (y) without taking into account the use of any
Corporation NOLs and (z) excluding any deduction attributable to the Imputed
Interest. Hypothetical Tax Liability shall be determined without taking into
account the carryover or carryback of any Tax item or attribute (or portions
thereof) that is available for use because of any Basis Adjustment, Existing
Basis Adjustment, Corporation NOLs or Imputed Interest.
“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code (or any successor Federal Income Tax statute)
and the similar section of the applicable state, local or foreign income or
franchise Tax law with respect to NPC’s payment obligations under this
Agreement.
“IRS” means the U.S. Internal Revenue Service.
“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two calendar
days prior to the first day of such month, on Reuters Screen LIBOR01 Page (or if
such screen shall cease to be publicly available, as reported by any other
publicly available source of such market rate) for London interbank offered
rates for United States dollar deposits for such month (or portion thereof).
“Majority TRA Parties” shall mean one or more TRA Parties that, together with
their respective Affiliates, holds an aggregate Percentage Interest in excess of
50%.
“National Expert” is defined in Section 8.09 of this Agreement.
“NPC” is defined in the recitals.
“NPC Payment” is defined in Section 6.01 of this Agreement.
“Original Assets” is defined in the recitals.
“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

6

--------------------------------------------------------------------------------



“Percentage Interest” means, with respect to any TRA Party, the percentage
interest set forth opposite such TRA Party’s name on Schedule B hereto,
representing the number of Units (or Units underlying Vested Company Options
entitled to Vested Company Option Consideration) to be owned by such TRA Party
immediately prior to the Effective Time divided by the Fully Diluted Units,
which Schedule B shall be completed by the Company on the Closing Date.
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a joint venture, a Government Entity, a trust or
other entity or organization.
“Prime Rate” shall mean the rate of interest per annum announced from time to
time by Credit Suisse as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective as of the opening of
business on the date such change is announced as being effective. The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually available.
“Proceeding” is defined in Section 8.08 of this Agreement.
“Proposed Early Termination Payment” is defined in Section 5.02 of this
Agreement.
“Realized Tax Benefit” means, for a Covered Taxable Year, the excess, if any of
the Hypothetical Tax Liability for such Covered Taxable Year over the actual
liability for Covered Taxes of NPC (or the Company, but only with respect to
Taxes imposed on the Company and allocable to NPC) for such Covered Taxable Year
using a “with and without” methodology (for the avoidance of doubt, taking into
account Section 8.10(c)). To the extent permitted by law, any amount paid
pursuant to this Agreement shall be taken into account in computing the Realized
Tax Benefit. If all or a portion of the actual tax liability for Covered Taxes
for the Covered Taxable Year arises as a result of an audit by a Taxing
Authority of any Covered Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit or Realized Tax Detriment unless and until
there has been a Determination. For purposes of calculating the Realized Tax
Benefit, the Hypothetical Tax Liability and the actual liability for Taxes shall
be calculated on a pro forma basis (i) excluding any effects of the Excluded
Items to the extent that giving effect to such Excluded Items would result in a
reduction in or delay in payments to any TRA Party otherwise required to be made
under this Agreement and (ii) in the event NPC (A) liquidates or is deemed to
liquidate for U.S. federal income tax purposes or (B) ceases to be treated as a
U.S. person for U.S. federal income tax purposes, as if such events had not
occurred; provided that clauses (i) and (ii) shall not apply to any taxable
period in which NPC and Vantiv file a single consolidated tax return for U.S.
federal income tax purposes.
“Realized Tax Detriment” means, for a Covered Taxable Year, the excess, if any,
of the actual liability for Covered Taxes of NPC (or the Company, but only with
respect to Taxes imposed on the Company and allocable to NPC) for such Covered
Taxable Year over the Hypothetical Tax Liability for such Covered Taxable Year
using a “with and without” methodology (for the avoidance of doubt, taking into
account Section 8.10(c)). To the extent permitted by law, any amount paid
pursuant to this Agreement shall be taken into account in computing the Realized
Tax Detriment. If all or a portion of the actual tax liability for Covered Taxes
for the Covered Taxable Year arises as a result of an audit by a Taxing
Authority of any Covered Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit or Realized Tax Detriment unless and until
there has been a Determination. For purposes of calculating the Realized Tax
Detriment, the Hypothetical Tax Liability and the actual liability for Taxes
shall be calculated on a pro forma basis (i) excluding any effects of the
Excluded Items to the extent that

7

--------------------------------------------------------------------------------



giving effect to such Excluded Items would result in a reduction in or delay in
payments to any TRA Party otherwise required the be made under this Agreement
and (ii) in the event NPC (A) liquidates or is deemed to liquidate for U.S.
federal income tax purposes or (B) ceases to be treated as a U.S. person for
U.S. federal income tax purposes, as if such events had not occurred; provided
that clauses (i) and (ii) shall not apply to any taxable period in which NPC and
Vantiv file a single consolidated tax return for U.S. federal income tax
purposes.
“Reconciliation Procedures” shall mean those procedures set forth in
Section 8.09 of this Agreement.
“Requisite TRA Party” shall mean (i) SLP III or an entity designated in writing
by the SLP Parties and their assignees, which entity may act on behalf of any or
all of them and (ii) MPS 1, Inc. or an entity designated in writing by the S
Corp Parties and their assignees, which entity may act on behalf of any or all
of them.
“Revised Schedule” is defined in Section 2.01(e).
“Revised Tax Schedule” is defined in Section 3.03(a).
“Scheduled Termination Date” shall mean the date on which this Agreement would
terminate in the absence of an Early Termination Notice (or such other date
mutually agreed to by the parties).
“Schedule” means any Basis Schedule or Tax Schedule.
“Senior Obligations” is defined in Section 6.01 of this Agreement.
“Short-fall” is defined in Section 3.03(a) of this Agreement.
“Subsidiary” means, as of the relevant date of determination, with respect to
any Person, any corporation or other Person of which 50% or more of the voting
power of the outstanding voting equity securities or 50% or more of the
outstanding economic equity interest is held, directly or indirectly, by such
Person.
“Tax” or “Taxes” means (i) all forms of taxation or duties imposed, or required
to be collected or withheld, including, without limitation, charges, together
with any related interest, penalties or other additional amounts, (ii) liability
for the payment of any amount of the type described in the preceding clause (i)
as a result of being a member of an affiliated, consolidated, combined or
unitary group, and (iii) liability for the payment of any amounts as a result of
being party to any tax sharing agreement (other than this Agreement) or as a
result of any express or implied obligation to indemnify any other person with
respect to the payment of any amount described in the immediately preceding
clauses (i) or (ii) (other than an obligation to indemnify under this
Agreement).
“Tax Schedule” is defined in Section 2.01(c).
“Taxable Year” means a taxable year as defined in Section 441(b) of the Code or
comparable section of state, local or foreign income or franchise Tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made).
“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

8

--------------------------------------------------------------------------------



“Taxing Authority” means the IRS and any other state, local, foreign or other
Governmental Entity responsible for the administration of Taxes.
“Tax Return” means any return, filing, report, questionnaire, information
statement or other document required to be filed, including amended returns that
may be filed, for any taxable period with any Taxing Authority (whether or not a
payment is required to be made with respect to such filing).
“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions of
succeeding provisions) as in effect for the relevant taxable period.
“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that (1) in each Taxable Year ending on or after such Early Termination Date,
NPC (or as applicable a Consolidated Parent) will have taxable income sufficient
to fully use the deductions arising from any Basis Adjustment, Existing Basis
Adjustment, or Imputed Interest during such Taxable Year, (2) the Federal Income
Tax rates and state, local and foreign income tax rates that will be in effect
for each such Taxable Year will be those specified for each such Taxable Year by
the Code and other law as in effect on the Early Termination Date, (3) any loss
carryovers generated by the Basis Adjustment, the Existing Basis Adjustment or
the Imputed Interest and available as of the date of the Early Termination Date
that have not previously given rise to a Tax Benefit Payment as of the date of
such Early Termination Date will be utilized by NPC on a pro-rata basis from the
Early Termination Date through the scheduled expiration date of such loss
carryovers, (4) in each Taxable Year ending on or after such Early Termination
Date, NPC (or as applicable a Consolidated Parent) will have taxable income
sufficient to fully use the Corporation NOLs, provided that such utilization of
the Corporation NOLs for each such Taxable Year will be determined based on the
Tax laws in effect on the Early Termination Date and subject to any limitations
imposed by such Tax laws on such utilization, and (5) any non-amortizable assets
will be disposed of on the fifteenth anniversary of the Basis Adjustment or the
Existing Basis Adjustment, as applicable, provided, that in the event of a
Change of Control, but only pursuant to the terms of Section 3.02 hereof,
non-amortizable assets shall be deemed disposed of at the earlier of (i) the
time of sale of the relevant asset or (ii) as generally provided in this
Valuation Assumption (5) .
“Vantiv” means Vantiv, Inc., a Delaware corporation.
ARTICLE II

DETERMINATION OF REALIZED TAX BENEFIT OR REALIZED TAX DETRIMENT
SECTION 2.01.    
(a)    Basis Adjustment. NPC and the TRA Parties acknowledge that, as a result
of (and subject to) the Merger, the 754 Election and the payments made pursuant
to this Agreement, NPC is expected to receive an adjustment to its share of the
tax basis of the Original Assets under Section 743(b) of the Code. For the
avoidance of doubt, payments under this Agreement shall not be treated as
resulting in a Basis Adjustment to the extent such payments are treated as
Imputed Interest.
(b)    Basis Schedule. Following the Effective Time, at least 60 calendar days
prior to the filing of the U.S. Federal income Tax Return of NPC for the Taxable
Year that includes the Closing Date, (A) NPC shall deliver to each TRA Party a
schedule (the “Basis Schedule”) that shows, in reasonable detail, the
information necessary to perform the calculations required by this Agreement,
including

9

--------------------------------------------------------------------------------



estimates of (i) the actual unadjusted tax basis of the Original Assets as of
immediately prior to the Closing Date, (ii) the Basis Adjustment with respect to
the Original Assets as a result of the Merger, calculated in the aggregate,
(iii) the Existing Basis Adjustment, (iv) the period or periods, if any, over
which the Original Assets are amortizable and/or depreciable, (iv) the period or
periods, if any, over which the Basis Adjustment or Existing Basis Adjustment is
amortizable and/or depreciable (which, for non-amortizable assets shall be based
on the Valuation Assumptions), (v) any applicable limitations on the use of the
Corporation NOLs for Tax purposes (including under Section 382 of the Code) and
(B) the SLP Parties shall deliver to NPC a schedule that shows the amount of the
Corporation NOLs as of the Closing Date.
(c)    Tax Schedule. Following the Effective Time, within 45 calendar days after
the filing of the U.S. Federal income Tax Return of NPC (or, as applicable, a
Consolidated Parent) for a Covered Taxable Year, but not later than November 1st
of the year immediately following such Covered Taxable Year, NPC shall provide
to each TRA Party a schedule (the “Tax Schedule”) showing, in reasonable detail,
the computation of the Covered Tax Benefit (if any), the Covered Tax Detriment
(if any) and the Tax Benefit Payment (determined in accordance with
Section 3.01(b)) (if any) for such Covered Taxable Year and a summary of the
Excluded Items applicable to such Covered Taxable Year, if any.
(d)    Procedure. Each time NPC delivers to a TRA Party an applicable Schedule
under this Agreement, including any Revised Schedule delivered pursuant to
Section 2.01(e), NPC shall also (i) deliver work papers providing reasonable
detail regarding the computation of such items if requested by such TRA Party
and (ii) allow any Requisite TRA Party reasonable access during normal business
hours at no cost to the appropriate representatives at NPC and its Subsidiaries
in connection with its review of the applicable Schedule and workpapers. Subject
to the other provisions of this Agreement, the items reflected on a Schedule
shall become final with respect to any TRA Party 30 calendar days after delivery
of such Schedule to such TRA Party unless a Requisite TRA Party (on behalf of
itself or another TRA Party), during such 30 calendar days period, provides NPC
with written notice of a material objection thereto made in good faith. If such
parties, negotiating in good faith, are unable to successfully resolve the
issues raised in such notice within 15 calendar days, NPC and such Requisite TRA
Party shall employ the Reconciliation Procedures; provided that, in the case of
a Tax Schedule, if the issues raised in such notice are not resolved by December
15th of the year immediately following the relevant Covered Taxable Year, then
the amount proposed by NPC shall be considered fixed and determinable (the
“Fixed and Determinable Amount”).
(e)    Revised Schedule. Notwithstanding that the Covered Tax Benefit (if any),
the Covered Tax Detriment (if any), the Tax Benefit Payment (if any) for a
Covered Taxable Year and items with respect to the Basis Schedule may have
become final under Section 2.01(d), such items shall be revised to the extent
necessary (i) to reflect a Determination, (ii) to reflect material inaccuracies
in the original computation as a result of factual information that was not
previously taken into account, (iii) to reflect a material change attributable
to a carryback or carryforward of a loss or other tax item, (iv) to reflect a
material change attributable to an amended Tax Return filed for such Covered
Taxable Year or (v) to comply with the expert’s determination under the
Reconciliation Procedures (such Schedules, a “Revised Schedule”).
(f)    Applicable Principles. Carryovers or carrybacks of any tax item shall be
considered to be subject to the rules of the Code (or any successor Federal
Income Tax statute) and the Treasury Regulations or the appropriate provisions
of state, local and foreign income and franchise Tax law, as applicable,
governing the use, limitation and expiration of carryovers or carrybacks of the
relevant type. If

10

--------------------------------------------------------------------------------



a carryover or carryback of any Tax item includes a portion that is attributable
to the Basis Adjustment and another portion that is not, such portions shall be
considered to be used in the order determined using such “with and without”
methodology.
ARTICLE III

TAX BENEFIT PAYMENTS
SECTION 3.01.    Payments.
(a)    Following the Effective Time, within 3 Business Days of the Tax Schedule
for any Covered Taxable Year becoming final under Section 2.01(d), or, at NPC’s
option, on January 5th of the second year immediately following such Covered
Taxable Year (or, if January 5th falls on a weekend, the Monday following
January 5th), NPC shall pay to each TRA Party its Percentage Interest of an
aggregate amount equal to the Tax Benefit Payment (determined in accordance with
Section 3.01(b)), allocated among the TRA Parties in accordance with their
respective Percentage Interests; provided, however, that if the Tax Schedule for
any Covered Taxable Year has not become final by December 15th of the year
immediately following the relevant Covered Taxable Year, NPC shall pay to the
TRA Parties the Fixed and Determinable Amount by January 5th of the second year
immediately following such Covered Taxable Year (or, if January 5th falls on a
weekend, the Monday following January 5th). If a payment is made prior to the
Tax Schedule for any Covered Taxable Year becoming finalized pursuant to the
immediately preceding sentence, within 3 Business Days of finalization of such
Tax Schedule NPC shall pay to the TRA Parties the excess, if any, of the Tax
Benefit Payment indicated on such final Tax Schedule over the Fixed and
Determinable Amount. Each Tax Benefit Payment shall be made by wire transfer of
immediately available funds to the bank accounts of TRA Parties previously
designated by such parties to NPC.
(b)    A “Tax Benefit Payment” shall equal, with respect to any Covered Taxable
Year, the amount of Covered Tax Benefits, if any, for a Covered Taxable Year;
increased by:
(1)    the interest calculated at the Agreed Rate from the due date (without
extensions) for filing the Federal income Tax Return with respect to Covered
Taxes for such Covered Taxable Year) until the Payment Date (for the avoidance
of doubt, such interest shall be treated as additional consideration in the
Purchase and Merger); and
(2)    any increase in the Covered Tax Benefit or reduction in the Covered Tax
Detriment that has become final under Section 2.01(d);
and decreased, but without duplication of any amount reimbursed pursuant to
Section 3.03, by:
(3)    any Covered Tax Detriment for a previous Covered Taxable Year; and
(4)    any decrease in the Covered Tax Benefit or increase in the Covered Tax
Detriment that has become final under Section 2.01(d);
provided, however, that (i) the amounts described in Section 3.01(b)(2), (3) and
(4) above shall not be taken into account in determining a Tax Benefit Payment
attributable to any Covered Taxable Year to the

11

--------------------------------------------------------------------------------



extent of such amounts that were taken into account in determining any Tax
Benefit Payment in a preceding Covered Taxable Year, (ii) the amounts described
in Section 3.01(b)(3) and (4) above shall not be taken into account in
determining a Tax Benefit Payment attributable to any Covered Taxable Year to
the extent such amounts actually reduced (but not below zero) the Tax Benefit
Payment actually made by NPC for a previously Covered Taxable Year and (iii) for
the avoidance of doubt, the TRA Parties shall not be obligated to return any
portion of any previously made Tax Benefit Payment; and provided further that in
calculating the Tax Benefit Payment if, for any Covered Taxable Year in which
NPC and a Consolidated Parent file a single consolidated tax return for U.S.
federal income tax purposes, NPC (or such Consolidated Parent) is a party to any
other agreement pursuant to which NPC (or such Consolidated Parent) is obligated
to make payments to another party to such agreement the amount of which is
determined based on certain Tax benefits available to NPC (or such Consolidated
Parent) (an “Additional TRA”), the amount of the Realized Tax Benefit under this
Agreement shall equal the Pro-Rata Realized Tax Benefit. For purposes of this
paragraph:
“Hypothetical Additional TRA Tax Benefits” shall mean the aggregate amount of
relevant Tax benefits calculated under each Additional TRA for purposes of
determining amounts owed under such agreements and calculated, in each case,
without regard to the existence of this Agreement or any other Additional TRA;
“Hypothetical Realized Tax Benefits” shall mean the Realized Tax Benefits under
this Agreement calculated without regard to the existence of tax benefits
covered under any Additional TRA;
“Pro-Rata Realized Tax Benefit” shall mean the product of (i) the aggregate
amount of relevant Tax benefits calculated under this Agreement and all other
Additional TRAs for purposes of determining amounts owed under such agreements
but not in excess of the amount of such benefit actually realized by NPC (or a
Consolidated Parent) multiplied by (ii) the TRA Ratio; and
“TRA Ratio” shall mean a fraction, the numerator of which is the Hypothetical
Realized Tax Benefits and the denominator of which is the sum of the
Hypothetical Realized Tax Benefits and the Hypothetical Additional TRA Tax
Benefits.
SECTION 3.02.    Change of Control. Notwithstanding Section 3.01, in the event
of a Change of Control following the Effective Time, for each Taxable Year
ending on or after the date of a Change of Control, all Tax Benefit Payments
shall be calculated by using Valuation Assumptions (1), (3), (4) and (5),
substituting in each case the terms “the date on which a Change of Control
becomes effective” for “Early Termination Date”. In the event NPC sells,
transfers or otherwise disposes of assets in a transaction outside the ordinary
course of business (other than (A) asset transfers described in Section 8.10(c),
(B) asset transfers constituting a Change of Control of NPC or (C) any such
sale, transfer or other disposition occurring in any taxable period in which NPC
and Vantiv file a single consolidated tax return for U.S. federal income tax
purposes), for each Taxable Year ending on or after the date of such sale,
transfer or disposition, all Tax Benefit Payments shall be calculated assuming
that NPC’s taxable income for such Taxable Year is increased by the amount of
net taxable income generated by such assets in the Taxable Year immediately
prior to the Taxable Year in which the assets are sold, transferred or disposed
.
SECTION 3.03.    Increase or Decrease in Future Payments.
(a)    In the event that a Tax Schedule is revised pursuant to Section 2.01(e)
(a “Revised Tax Schedule”) for any Covered Taxable Year reflecting a decrease in
the Realized Tax Benefit for such

12

--------------------------------------------------------------------------------



year (including, without limitation, by reason of net operating loss carryovers
or carrybacks) and payments have previously been made based on the higher
Realized Tax Benefit (either such excess, an “Excess Payment”), future payments,
if any, to be made under Section 3.01 shall be reduced by the amount of the
Excess Payment until such Excess Payment has effectively been repaid. For the
avoidance of doubt, if future payments are insufficient to repay any Excess
Payment (a “Short-fall”), the TRA Parties shall have no obligation to repay to
NPC any such Short-fall.
(b)    Within 3 Business Days of the delivery of a Revised Tax Schedule to a TRA
Party for any Covered Taxable Year, NPC shall pay to such TRA Party an amount
equal to the excess, if any, of (x) the amount such person is entitled to
receive under this Agreement in respect of the relevant Covered Taxable Year
(based on such Revised Tax Schedule) over (y) the cumulative amount the person
actually received in respect of such Covered Taxable Year pursuant to this
Agreement.
SECTION 3.04.    No Duplicative Payments. No duplicative payment of any amount
(including interest) will be required under this Agreement.
ARTICLE IV

SECTION 4.01.    Change Notices. If, following the Effective Time, NPC (or a
Consolidated Parent), the Company, or any of their respective Subsidiaries
receives a 30-day letter, a final audit report, a statutory notice of deficiency
or similar written notice from any Taxing Authority with respect to the Tax
treatment of the Merger (a “Change Notice”), which, if sustained, would result
in (i) a reduction in the amount of Realized Tax Benefit with respect to a
Covered Taxable Year preceding the taxable year in which the Change Notice is
received or (ii) a reduction in the amount of Tax Benefit Payments NPC will be
required to pay to the TRA Parties with respect to Covered Taxable Years after
and including the taxable year in which the Change Notice is received, prompt
written notice shall be given to the TRA Parties.
ARTICLE V
TERMINATION
SECTION 5.01.     Early Termination and Breach of Agreement.
(c)    Following the Effective Time, NPC may terminate this Agreement by paying
to each TRA Party its Percentage Interest of an agreed value of payments
remaining to be made under this Agreement (the “Early Termination Payment”) as
of the date of the Early Termination Notice (as defined below). The Early
Termination Payment as of the date of an Early Termination Notice (as defined
below) shall equal the present value, discounted at the Early Termination Rate,
of all Tax Benefit Payments that would be required to be paid by NPC to the TRA
Parties during the period from the date of the Early Termination Notice through
the Scheduled Termination Date (taking into account the impact of the Early
Termination Payment) assuming the Valuation Assumptions are applied. Upon
payment of the Early Termination Payment by NPC to all TRA Parties, NPC shall
have no further payment obligations under this Agreement, other than for any
(a) Tax Benefit Payment agreed to by NPC and any TRA Party as due and payable
but unpaid as of the Early Termination Notice and (b) any Tax Benefit Payment
due for the Covered Taxable Year ending with or including the date of the Early
Termination Notice (except to the extent that the amount described in clause
(a) or (b) is included in the Early Termination Payment).

13

--------------------------------------------------------------------------------



(d)    In the event that NPC materially breaches any of its material obligations
under this Agreement following the Effective Time, whether as a result of
failure to make any material payment when due, failure to honor any other
material obligation required hereunder or by operation of law as a result of the
rejection of this Agreement in a case commenced under the Bankruptcy Code, then
all obligations hereunder shall be accelerated and such obligations shall be
calculated as if an Early Termination Notice had been delivered on the date of
such breach and shall include, but shall not be limited to, (1) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the date of a breach, (2) any Tax Benefit Payment agreed to by NPC
and the Majority TRA Parties as due and payable but unpaid as of the date of a
breach, and (3) any Tax Benefit Payment due for the Taxable Year ending with or
including the date of a breach. Notwithstanding the foregoing, in the event that
NPC breaches this Agreement, the Majority TRA Parties shall be entitled to elect
to receive the amounts set forth in clauses (1), (2) and (3) above or to seek
specific performance of the terms hereof. The parties agree that the failure to
make any payment due pursuant to this Agreement within three months of the date
such payment is due shall be deemed to be a breach of a material obligation
under this Agreement for all purposes of this Agreement, and that it will not be
considered to be a breach of a material obligation under this Agreement to make
a payment due pursuant to this Agreement within three months of the date such
payment is due. In the case of a breach of a material obligation other than an
obligation to make a payment, NPC will not be considered to have breached such
obligation for purposes of this Section 5.01(b) until NPC shall have been
provided a reasonable opportunity to cure such breach (if capable of cure) and
shall have failed to cure such breach.
SECTION 5.02.    Early Termination Notice. If NPC chooses to request early
termination under Section 5.01 above, NPC shall deliver to each TRA Party a
notice (the “Early Termination Notice”) specifying NPC’s intention to request
early termination and showing in reasonable detail its calculation of the Early
Termination Payment (the “Proposed Early Termination Payment”). At the time NPC
delivers the Early Termination Notice to the TRA Parties, NPC shall (a) deliver
to each TRA Party schedules and work papers providing reasonable detail
regarding the calculation of the Proposed Early Termination Payment if requested
by such TRA Party and a letter from a nationally recognized accounting firm
supporting such calculation and (b) allow any Requisite TRA Party reasonable
access during normal business hours at no cost to the appropriate
representatives at NPC and its Subsidiaries and such accounting firm (and the
Accounting Firm) in connection with its review of such calculation. Within 30
calendar days after receiving such calculation, the Majority TRA Parties shall
notify NPC whether it or they agree to or object to the Proposed Early
Termination Payment. The Proposed Early Termination Payment shall become final
and binding on the TRA Parties if the Majority TRA Parties agree in writing to
(or fail to object to) the value of the Proposed Early Termination Payment
within such 30 day period (or such shorter period as may be mutually agreed in
writing by the parties). If the Majority TRA Parties object, and the Majority
TRA Parties and NPC, for any reason, cannot agree upon the value of the Early
Termination Payment within 30 calendar days following NPC’s receipt of the
Majority TRA Parties’ objection, NPC and the Majority TRA Parties shall employ
the Reconciliation Procedures as described in Section 8.09 of this Agreement.
For the avoidance of doubt, NPC shall have no obligation to request early
termination under Section 5.01.
SECTION 5.03.    Payment upon Early Termination. Within 10 calendar days of an
agreement between the Majority TRA Parties and NPC as to the value of the Early
Termination Payment, NPC shall pay to each TRA Party an amount equal to its
Percentage Interest of the Early Termination Payment. Such payment shall be made
by wire transfer of immediately available funds to a bank account designated by
each such TRA Party.

14

--------------------------------------------------------------------------------



SECTION 5.04.    Additional Termination Events. In the event of a Divestiture,
then all obligations hereunder shall be accelerated and NPC shall pay to the TRA
Parties (1) the Early Termination Payment, calculated as if an Early Termination
Notice had been delivered on the date of the Divestiture, as applicable, (2) any
Tax Benefit Payment agreed to by NPC and the Majority TRA Parties as due and
payable but unpaid as of the date of the Divestiture, as applicable and (3) any
Tax Benefit Payment due for any Taxable Year ending prior to, with or including
the effective date of the Divestiture, as applicable. In the event of a
Divestiture, the Early Termination Payment shall be calculated utilizing the
Valuation Assumptions.
SECTION 5.05.    No Other Right of Early Termination. For the avoidance of
doubt, the TRA Parties shall not be entitled to cause an early termination of
this Agreement; provided that nothing in this Section 5.05 shall limit any TRA
Party from enforcing its rights under this Agreement, including enforcing and
collecting amounts due under Section 5.01(b) as a result of a breach by NPC of
its obligations under this Agreement.
SECTION 5.06.    Termination of the Transaction Agreement. Notwithstanding
anything herein to the contrary, this Agreement will immediately terminate and
have no further force or effect (and the parties hereto shall be treated as not
having entered into this Agreement) upon the termination of the Transaction
Agreement.
ARTICLE VI
SUBORDINATION, LATE PAYMENTS AND LACK OF PAYMENT RESTRICTIONS
SECTION 6.01.    Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by NPC to the TRA Parties under this Agreement (a “NPC
Payment”) shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any debt for
borrowed money of NPC (excluding any debt instruments between NPC and any of its
Affiliates) (“Senior Obligations”) and shall rank pari passu with all current or
future unsecured obligations of NPC that are not Senior Obligations.
SECTION 6.02.    Late Payments by NPC. The amount of all or any portion of a NPC
Payment not made to the TRA Parties when due under the terms of this Agreement
shall be payable together with any interest thereon, computed at the Default
Rate and commencing from the date on which such NPC Payment was due and payable.
SECTION 6.03.    Lack of Payment Restrictions. Each of NPC and Buyer Opco
jointly and severally represent and warrant to the TRA Parties that neither it
nor any of its Affiliates is a party to any contract or other agreement that by
its terms would restrict their ability to make any payments under this
Agreement. Neither NPC nor Buyer Opco will, and each will cause its respective
Subsidiaries not to, enter into any contract or other agreement that by its
terms would restrict their ability to make any payments under this Agreement.
ARTICLE VII
NO DISPUTES; CONSISTENCY; COOPERATION
SECTION 7.01.    TRA Party Participation in NPC Tax Matters. Except as otherwise
provided herein, NPC shall have full responsibility for, and sole discretion
over, all Tax matters

15

--------------------------------------------------------------------------------



concerning NPC, the Company (except to the extent set forth in the Transaction
Agreement) and their respective Subsidiaries, including, without limitation, the
preparation, filing or amending of any Tax Return and defending, contesting or
settling any issue pertaining to Taxes. Notwithstanding the foregoing, NPC shall
notify each Requisite TRA Party of, and keep such Requisite TRA Party reasonably
informed with respect to, and such Requisite TRA Party shall have the right to
participate in (at its own expense) and monitor (but, for the avoidance of
doubt, not to control) the portion of any audit of NPC (or a Consolidated
Parent), the Company and their respective Subsidiaries, as applicable, by a
Taxing Authority the outcome of which is reasonably expected to affect the TRA
Parties’ rights under this Agreement. NPC shall provide to each Requisite TRA
Party reasonable opportunity to provide information and other input to NPC (or a
Consolidated Parent) and its advisors concerning the conduct of any such portion
of such audits.
SECTION 7.02.    Consistency. Except upon the advice of a nationally recognized
accounting firm, and except for items that are explicitly described as “deemed”
or in similar manner by the terms of this Agreement, the TRA Parties and NPC, on
their own behalf and on behalf of each of their respective Affiliates, agree to
report and cause to be reported for all purposes, including federal, state,
local and foreign tax purposes and financial reporting purposes, all tax-related
items (including without limitation the Basis Adjustment and each Tax Benefit
Payment) in a manner consistent with that specified by NPC in any Schedule
required to be provided by or on behalf of NPC under this Agreement. Any dispute
concerning the Accounting Firm’s advice shall be subject to the terms of Section
8.09.
SECTION 7.03.    Cooperation. Each TRA Party shall (and shall cause its
Affiliates to) (a) furnish to NPC in a timely manner such information, documents
and other materials as NPC may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make its employees available to NPC
and its representatives to provide explanations of documents and materials and
such other information as NPC or its representative may reasonably request in
connection with any of the matters described in clause (a) above, and
(c) reasonably cooperate in connection with any such matter.
ARTICLE VIII
GENERAL PROVISIONS
SECTION 8.01.    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
in Schedule A, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice. Any party may change its address or
fax number by giving the other party written notice of its new address or fax
number in the manner set forth above.
SECTION 8.02.    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by the
relevant signatories, it being understood that all signatories need not sign the
same counterpart.

16

--------------------------------------------------------------------------------



SECTION 8.03.    Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
SECTION 8.04.    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware without giving
effect to applicable principles of conflict of laws.  
SECTION 8.05.    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
SECTION 8.06.    Successors; Assignment; Amendments. No TRA Party may assign
this Agreement to any person without the prior written consent of NPC or Buyer
Opco; provided that (i)(A) any SLP Party may assign this Agreement to any
Affiliate of such SLP Party that remains an Affiliate of such SLP Party for the
term of the Agreement, and (B) any S Corp Party may assign this Agreement to any
Affiliate of such S Corp Party that remains an Affiliate of such S Corp Party
for the term of this Agreement and (ii) any SLP Party or S Corp Party may assign
this Agreement following the Effective Time to a third party following
compliance with the right of first offer provisions set forth in Section 8.15,
and provided, further, that for the avoidance of doubt, the conversion of an S
Corp Party to a limited liability company shall not be treated as an assignment
subject to this Section 8.06. Neither NPC nor Buyer Opco may assign any of its
rights, interests or entitlements under this Agreement. Subject to each of the
two immediately preceding sentences, this Agreement will be binding upon, inure
to the benefit of and be enforceable by, the parties and their respective
successors and assigns including any acquirer of all or substantially all of the
assets of NPC and/or Buyer Opco. This Agreement may only be amended,
supplemented or changed with respect to a TRA Party by a written instrument
signed by such TRA Party, on the one hand, and NPC and Buyer Opco, on the other
hand. After an assignment, NPC and its Affiliates will treat payments to any
assignee of a TRA Party (other than payments to the extent treated as Imputed
Interest) as resulting in additional Basis Adjustments provided that the
relevant TRA Party has delivered NPC prior to the date of such assignment a
written tax opinion from a nationally recognized tax advisor, which opinion and
which advisor are reasonably acceptable to NPC, that such position is “more
likely than not” to be correct.
SECTION 8.07.    Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
SECTION 8.08.    Submission to Jurisdiction; Waivers. With respect to any suit,
action or proceeding relating to this Agreement (collectively, a “Proceeding”),
each party to this Agreement irrevocably (a) consents and submits to the
exclusive jurisdiction of the courts of the State of Delaware

17

--------------------------------------------------------------------------------



and any court of the U.S. located in the State of Delaware; (b) waives any
objection which such party may have at any time to the laying of venue of any
Proceeding brought in any such court, waives any claim that such Proceeding has
been brought in an inconvenient forum and further waives the right to object,
with respect to such Proceeding, that such court does not have jurisdiction over
such party; (c) consents to the service of process at the address set forth for
notices in Section 8.01 herein; provided, however, that such manner of service
of process shall not preclude the service of process in any other manner
permitted under applicable law; and (d) waives, to the fullest extent permitted
by applicable law, any and all rights to trial by jury in connection with any
Proceeding.
SECTION 8.09.    Reconciliation. In the event that NPC and a TRA Party are
unable to resolve a disagreement within the relevant period designated in this
Agreement, the matter shall be submitted for determination to a nationally
recognized expert in the particular area of disagreement employed by a
nationally recognized accounting firm or a law firm (other than the Accounting
Firm), which expert is mutually acceptable to all parties and the Audit
Committee (the “National Expert”). Any costs of the National Expert shall be
borne equally by NPC, on the one hand, and the relevant TRA Party or TRA
Parties, on the other hand. If the matter is not resolved before any payment
that is the subject of a disagreement is due or any Tax Return reflecting the
subject of a disagreement is due, such payment shall be made on the date
prescribed by this Agreement in the amount proposed by NPC and such Tax Return
shall be filed as prepared by NPC, subject to adjustment or amendment upon
resolution. The determinations of the National Expert pursuant to this
Section 8.09 shall be binding on NPC, on the one hand, and the relevant TRA
Party or TRA Parties (and their respective Affiliates), on the other hand,
absent manifest error.
SECTION 8.10.    Admission of NPC into a Consolidated Group; Transfers of
Corporate Assets.
(a)    If NPC becomes a member of an affiliated or consolidated group of
corporations that files a consolidated income tax return pursuant to Sections
1501 et seq. of the Code or any corresponding provisions of state, local or
foreign law (other than the consolidated group of which it is currently the
parent), then: (i) the provisions of this Agreement shall be applied with
respect to the group as a whole; (ii) Tax Benefit Payments, Early Termination
Payments, and other applicable items hereunder shall be computed with reference
to the consolidated taxable income of the group as a whole and (iii) Covered
Taxable Year, Hypothetical Tax Liability, Realized Tax Benefit, Realized Tax
Detriment, Tax Benefit Payment and Valuation Assumptions shall be determined by
replacing references to “NPC” with the “Consolidated Parent”, (iv) the
calculation of Realized Tax Benefit and Realized Tax Detriment shall not exclude
any Excluded Items and clauses (ii)(A) and (ii)(B) of the definition of Realized
Tax Benefit shall not apply and (v) NPC and Buyer Opco shall cause the resulting
Consolidated Parent of such affiliated or consolidated group to become a party
hereto and to assume, jointly and severally with NPC and Buyer Opco, all of
their obligations hereunder.
(b)    If NPC (or as applicable a Consolidated Parent or any of such
Consolidated Parent’s Subsidiaries) transfers (including deemed transfers under
applicable Tax laws) one or more assets to any Person, other than a corporation
that is an affiliate of the transferor, with which such transferor does not file
a consolidated tax return pursuant to Section 1501 of the Code, such transferor,
for purposes of calculating the amount of any NPC Payment (e.g., calculating the
gross income of the transferor and determining the Realized Tax Benefit or
Realized Tax Detriment of such entity) due hereunder, shall be treated as having
disposed of such asset in a fully taxable transaction on the date of such
transfer. The consideration deemed to be received by such transferor shall be
equal to the fair market value of the

18

--------------------------------------------------------------------------------



money or other property received for the transferred asset, plus without
duplication (i) the amount of debt to which such asset is subject, in the case
of a transfer of an encumbered asset or (ii) the amount of debt allocated to
such asset, in the case of a transfer of a partnership interest.
(c)    If NPC (or as applicable a Consolidated Parent or any of such
Consolidated Parent’s Subsidiaries) transfers one or more assets to a Person
that is an Affiliate of the transferor with which such transferor does not file
a consolidated tax return pursuant to Section 1501 of the Code, such transferor,
for purposes of calculating the amount of any NPC Payment (e.g., calculating the
gross income of the transferor and determining the Realized Tax Benefit of such
entity) due hereunder, shall be treated as having retained and not transferred
such asset.
SECTION 8.11.    NPC Representations. Buyer Opco and NPC hereby jointly and
severally represent and warrant to the TRA Parties that:
(a)    Authorization of Agreement. Each has all requisite corporate power and
authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by it in connection with the consummation of the transactions
contemplated hereby and thereby and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by all requisite corporate actions on behalf of each of
Buyer Opco and NPC. This Agreement has been duly and validly executed and
delivered by each of Buyer Opco and NPC and this Agreement constitutes the
legal, valid and binding obligations of each, enforceable against it in
accordance with its respective terms, in each case, subject to the Bankruptcy
Exceptions.
(b)    Conflicts; Consents of Third Parties.
(i) None of the execution and delivery by each of Buyer Opco and NPC of this
Agreement, the consummation of the transactions contemplated hereby, or
compliance by it with any of the provisions hereof will conflict with, result in
any violation of or default (with or without notice or lapse of time, or both)
under, give rise to a right of termination or cancellation under, require a
consent, notice or waiver under, require the payment of a penalty or increased
liabilities or fees or the loss of a benefit under or result in the imposition
of any Lien (other than permitted liens) under, any provision of (i) the
Organizational Documents of either of them; (ii) any Contract or Permit to which
either of them is a party or by which any of their properties or assets are
bound; (iii) any Order applicable to either of them or by which any of their
properties or assets are bound; or (iv) any applicable Law, except in the case
of clauses (ii) through (iv) that would not reasonably be expected to (x) be
material to NPC and its Subsidiaries, taken as a whole or (y) materially affect
the ability of NPC to make in full any payments pursuant to this Agreement.
(ii) No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Governmental Body is
required on the part of Vantiv, Buyer Opco or NPC in connection with their
execution and delivery of this Agreement or the compliance by any of them with
any of the provisions hereof, or the consummation of the Transactions
contemplated hereby except as contemplated by the Transaction Agreement.
(c)    Tax Receivable Agreements. Other than as set forth on Schedule C , as of
the date hereof, neither Buyer Opco, NPC nor any of their respective
Subsidiaries or Affiliates is a party to any

19

--------------------------------------------------------------------------------



agreement pursuant to which any such entities is obligated to make payments to
another party to such agreement, the amount of which is determined based on
certain Tax benefits available to such entities.
(d)    Arms-length Transactions. Each of Buyer Opco and NPC shall not, and each
shall cause their respective Subsidiaries not to, (i) enter into transactions or
agreements with Affiliates that are not on arms-length terms to the extent such
transactions or agreements would reasonably be expected to adversely impact the
amount or timing of any payments under this Agreement or (ii) engage in any
transaction or enter into any agreement the principal purpose of which is to
reduce the amount or timing of any payments under this Agreement.
SECTION 8.12.    No More Favorable Terms. No Additional TRA, or amendment to any
Additional TRA, shall provide terms that are more favorable to the person or its
affiliates that is a party to such Additional TRA than those provided to the TRA
Parties under this Agreement. In the event that an Additional TRA contains, or
is amended to contain, terms that are more favorable to such person than those
available to the TRA Parties under this Agreement, NPC shall offer to amend this
Agreement in order to make such more favorable terms available to the TRA
Parties.
SECTION 8.13.    Withholding. NPC shall be entitled to deduct and withhold from
any payment payable pursuant to this Agreement such amounts as NPC is required
to deduct and withhold with respect to the making of such payment under the
Code, the Treasury Regulations, or any provision of state, local or foreign tax
law. To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by NPC, such withheld amounts shall be treated for all purposes
of this Agreement as having been paid to the TRA Parties.
SECTION 8.14.    Guarantee. Buyer Opco (and any of its successors) hereby
irrevocably and unconditionally guarantees, and agrees to cause NPC to satisfy,
all obligations of NPC under this Agreement, on the terms and subject to the
conditions set forth in this Agreement. This guarantee (i) is a present and
continuing guarantee of payment and not of collectability, and (ii) is in no way
conditioned or contingent upon any attempts to collect or upon any other
condition or contingency.
SECTION 8.15.    Right of First Offer.
(a)    In the event that any SLP Party or S Corp Party proposes to assign this
Agreement to any Person other than an Affiliate of such party at any time
following the Effective Time, then, prior to agreeing to or consummating any
such assignment, the applicable SLP Party or S Corp Party shall give NPC the
opportunity to acquire the applicable SLP Party’s or S Corp Party’s interest in
this Agreement by giving written notice to NPC of such intention (the “ROFO
Transfer Notice”). NPC shall have a period of thirty (30) days to deliver an
offer for cash due at closing with respect to acquiring the applicable SLP
Party’s or S Corp Party’s interest in this Agreement following receipt of a ROFO
Transfer Notice and shall indicate the price for the acquisition (the “NPC ROFO
Offer”).
(b)    Following receipt of the NPC ROFO Offer, the applicable SLP Party or S
Corp Party may either accept the NPC ROFO Offer or shall have a period of five
(5) days to negotiate with NPC (the “Negotiation Period”). In the event that the
NPC ROFLO Offer is accepted or the parties agree on the price prior to the last
day of the Negotiation Period, then the acquisition by NPC of the applicable SLP
Party’s or S Corp Party’s interest in this Agreement must be consummated on a
mutually satisfactory date that is not more than thirty (30) days after such
acceptance or the expiration of the Negotiation Period, as applicable, or at
such other time as the parties agree; provided that, in connection with any NPC

20

--------------------------------------------------------------------------------



ROFO Offer, NPC must (i) if the assignor is an SLP Party, either (x) also offer
to acquire the S Corp Parties’ interest in this Agreement on the same terms as
those applicable to such SLP Party or (y) permit the SLP Party to assign a
proportionate share of such NPC ROFO Offer to the S Corp Party, or (ii) if the
assignor is an S Corp Party, either (x) also offer to acquire the SLP Party’s
interest in this Agreement on the same terms as those applicable to such SLP
Party or (ii) permit the S Corp Party to assign a proportionate share of such
NPC ROFO Offer to the SLP Party.
(c)    If NPC fails to deliver an NPC ROFO Offer during the period set forth in
Section 8.15(a) then, the applicable SLP Party or S Corp Party may, if it has
complied with Section 8.15 through such date, within 180 days consummate an
assignment to a third party purchaser(s) on such terms and conditions (including
price) as the applicable assignor party and such third party purchaser(s) may
agree. If NPC delivers an NPC ROFO Offer during the period set forth in Section
8.15(a) but the parties fail to agree upon the price for the acquisition of the
applicable SLP Party’s or S Corp Party’s interest in this Agreement by the
expiration of the Negotiation Period, or such acquisition is not consummated
within the period contemplated by Section 8.15(b), then, the applicable SLP
Party or S Corp Party may, if it has complied with Section 8.15 through such
date, consummate within 180 days following the end of the Negotiation Period an
assignment to a third party purchaser(s) at any price on which the assignor
party and such third party purchaser(s) may agree; provided that the applicable
SLP Party or S Corp Party shall not consummate an assignment with a third party
purchaser(s) at a price less than the price stated in the NPC ROFO Offer.





21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, NPC and the TRA Parties have duly executed this Agreement as
of the date first written above.
NPC Group, Inc.




By:    /s/ Nelson F. Greene            
Name:    Nelson Greene
Title:     Secretary




Vantiv, LLC




By:    /s/ Nelson F. Greene            
Name:    Nelson Greene
Title:     Secretary




MPS 1, Inc.




By:    /s/ Roger Fox                
Name:    Roger Fox
Title:     CFO




MERCURY PAYMENT SYSTEMS II, LLC




By:    /s/ Roger Fox                
Name:    Roger Fox
Title:     CFO




SILVER LAKE TECHNOLOGY INVESTORS III, L.P.


By: Silver Lake Technology Associates III, L.P., its general partner
By: SLTA III (GP), L.L.C., its general partner
By: Silver Lake Group, L.L.C. its sole member




By:    /s/ Michael Bingle            
Name:    Michael Bingle
Title:     Managing Director



22

--------------------------------------------------------------------------------



 
SLP III QUICKSILVER FEEDER I, L.P.


By: Silver Lake Technology Associates III, L.P., its general partner
By: SLTA III (GP), L.L.C., its general partner
By: Silver Lake Group, L.L.C., its sole member


By:    /s/ Michael Bingle            
Name:    Michael Bingle
Title:     Managing Director




SILVER LAKE PARTNERS III DE, L.P.


By: Silver Lake Technology Associates III, L.P., its general partner
By: SLTA III (GP), L.L.C., its general partner
By: Silver Lake Group, L.L.C., its sole member




By:    /s/ Michael Bingle            
Name:    Michael Bingle
Title:     Managing Director

23

--------------------------------------------------------------------------------



SCHEDULE A
Notices
If to NPC or to Buyer Opco:
c/o Vantiv, LLC
8500 Governor’s Hill Drive
Maildrop 1GH1Y1
Cincinnati, OH 45249-1384
Facsimile: (513) 900-5200
Attention: Ned Greene
Jared Warner


With a copy to:


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Facsimile: (212) 403-2000
Attention: Steven A. Rosenblum
Matthew M. Guest


If to any SLP Party:
c/o Silver Lake Partners
2775 Sand Hill Road, Suite 100
Menlo Park, CA 94025
Facsimile: (650) 233-8125
Attention: Karen King


and


c/o Silver Lake Partners
9 West 57th Street
32nd Floor
New York, NY 10019
Facsimile: (212) 981-3535
Attention: Andrew J. Schader


With a copy to:


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Facsimile: (212) 455-2502
Attention: William R. Dougherty



24

--------------------------------------------------------------------------------





If to any S Corp Party:


MPS 1, Inc. or MPS II, LLC
C/O EKS&H Attn: Jen Reavis
7979 E. Tufts Ave, Suite 400
Denver, Colorado 80237
Facsimile: (303) 740-9009


With a copy to:


Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, New York 10178
Attn:  David W. Pollak
Facsimile:  (212) 309-6001



25

--------------------------------------------------------------------------------



SCHEDULE B
Mercury Ownership Schedule
Entities
Units
% Ownership
[Name of equityholder]
[Number of units held]
[Percentage of equity]
 
 
 
Individuals
 
 
[Name of equityholder]
[Number of units held]
[Percentage of equity]
 
 
 
Total
108,963,773
100.00%










26

--------------------------------------------------------------------------------



SCHEDULE C
Existing Tax Receivables Agreements


1.
Tax Receivable Agreement by and among Vantiv, Inc., Fifth Third Bank and FTPS
Partners, LLC, dated as of March 21, 2012.



2.
Tax Receivable Agreement by and among Vantiv, Inc., Fifth Third Bank, FTPS
Partners, LLC, the Advent Stockholders (as defined therein), Advent
International Corporation and JPDN Enterprises, LLC, dated as of March 21, 2012.










27